FILED
                            NOT FOR PUBLICATION                             OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50395

               Plaintiff - Appellee,             D.C. No. 2:10-cr-01353-RGK

  v.
                                                 MEMORANDUM *
EDUARDO CORRAL, a.k.a. Eduardo
Flores Corral, a.k.a. Eduardo Mendoza
Corral, a.k.a. Edwardo Corral, a.k.a.
Huero, a.k.a. Eduardo Corral Mendoza,
a.k.a. Edward Mendoza,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Eduardo Corral appeals from his guilty-plea conviction and 135-month




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence for distribution of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(C), and transfer of a machine gun, in violation of 18 U.S.C.

§ 922(o)(1). Pursuant to Anders v. California, 386 U.S. 738 (1967), Corral’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. Corral filed a pro se brief and the government

filed a motion to dismiss the appeal.

      Corral waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal five specified issues related to his sentence. Our independent review of the

record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable

grounds for relief as to Corral’s plea or any sentencing issue outside the scope of

the appeal waiver. We therefore affirm as to those issues. We dismiss the

remainder of the appeal in light of the valid appeal waiver. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      The government’s motion to dismiss is GRANTED in part.

      Corral’s pro se motion to dismiss the government’s August 7, 2012, reply

brief is DENIED.

      AFFIRMED in part; DISMISSED in part.


                                                                                11-50395